Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence in this wholly circumstantial evidence case was not legally sufficient to establish that defendant was guilty of murder in the second degree as an accessory (see, Penal Law §§ 20.00, 125.25 [1]; People v Ford, 66 NY2d 428, 441; People v Benzinger, 36 NY2d 29, 32).
Viewing the evidence in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196), indulging in all reasonable inferences in the People’s favor (see, People v Benzinger, supra) and bearing in mind that credibility is a matter to be determined by the trier of facts (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we *1024conclude that defendant’s guilt was proved beyond a reasonable doubt "as the facts from which the inference of his guilt is drawn, when perceived as a whole, are inconsistent with his innocence and exclude to a moral certainty every other reasonable hypothesis” (People v Lewis, 64 NY2d 1111, 1112; see also, People v Mattiace, 77 NY2d 269).
Furthermore, the hearing court properly denied defendant’s motion to suppress his statements as being the product of a continuous custodial interrogation not preceded by Miranda warnings (see, Miranda v Arizona, 384 US 436). The suppression court’s determination, which is to be accorded much weight (see, People v Prochilo, 41 NY2d 759, 761) is fully supported by the record (see, People v Yukl, 25 NY2d 585, mot to amend remittitur denied 26 NY2d 845, cert denied 400 US 851). (Appeal from Judgment of Monroe County Court, Marks, J.—Murder, 2nd Degree.) Present—Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.